 

EXHIBIT 10.1

ARRAY BIOPHARMA INC.

DESCRIPTION OF PERFORMANCE BONUS PROGRAM

Array BioPharma Inc. (the “Company”) has established an annual performance bonus
program for employees, including the Company’s executive officers. Through this
program, employees can receive an annual bonus payable in cash, stock or stock
option equivalents based on achievement of key Company and individual goals. 
There is no guarantee that bonuses will be awarded in any given year. The bonus
program is intended to strengthen the connection between individual compensation
and Company success; reinforce the Company’s pay-for-performance philosophy by
awarding higher bonuses to higher performing employees; and help ensure that the
Company’s cash compensation is competitive.

At the beginning of the fiscal year, the Compensation Committee establishes the
minimum, target and stretch corporate performance goals, and the relative
weighting of these goals, for the upcoming fiscal year. The goals generally are
based on the following objective performance criteria: revenues, earnings per
share, year-end cash, clinical development goals with respect to the Company’s
proprietary drug programs and transactional goals relating to out-licensing
transactions. Each participant in the bonus program may be eligible to receive a
target bonus amount calculated by multiplying the participant’s base salary by a
percentage value later assigned to the participant or his or her position with
the Company by the Compensation Committee.

Following the end of each fiscal year, the Compensation Committee determines in
its discretion the extent to which the company-wide and individual performance
goals were attained. Based on this assessment, the Compensation Committee will
award bonuses equal to a varying percentage of an employee’s target bonus
amount. The Compensation Committee may award a bonus in an amount less than or
greater than the amount earned by a participant under the bonus program.

Individual bonuses can vary significantly based on performance. Any bonuses for
a particular year are paid as a lump sum cash award, less applicable payroll and
other withholdings, in the quarter following that year. The plan can be amended
in whole or in part but the compensation committee at any time until paid.

*****

 


--------------------------------------------------------------------------------